                                                                       Case 2:19-cv-01681-RFB-DJA Document 58 Filed 10/26/20 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Ste. 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone:    (702) 634-5000
                                                             5   Facsimile:    (702) 380-8572
                                                                 Email: melanie.morgan @akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   Attorneys for Bank of America, N.A.

                                                             8                                UNITED STATES DISTRICT COURT

                                                             9                                         DISTRICT OF NEVADA

                                                            10   JOSE ALVAREZ, individually,                           Case No.: 2:19-cv-01681-RFB-DJA

                                                            11                         Plaintiff,                      STIPULATION AND ORDER OF
                                                                                                                       DISMISSAL WITH PREJUDICE
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 vs.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13   BANK OF AMERICA N.A. ("BANA");
                                                                 TRANSUNION,     LLC;      EXPERIAN
AKERMAN LLP




                                                            14   INFORMATION    SOLUTIONS,      INC.;
                                                                 EQUIFAX INFORMATION SERVICES, LLC,
                                                            15
                                                                                       Defendants.
                                                            16

                                                            17            Jose Alvarez and Bank of America, N.A. (BANA), by and through undersigned counsel of
                                                            18   record, pursuant to the parties' settlement agreement, hereby stipulate and agree that the above-
                                                            19   entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41(a)(2).
                                                            20   …
                                                            21   …
                                                            22   …
                                                            23   …
                                                            24   …
                                                            25   …
                                                            26   …
                                                            27   …
                                                            28   …
                                                                                                                   1
                                                                 54996625;1
                                                                     Case 2:19-cv-01681-RFB-DJA Document 58 Filed 10/26/20 Page 2 of 2




                                                             1            Each party shall bear its own attorney's fees, prejudgment interest, and costs of suit.

                                                             2            IT IS SO STIPULATED.

                                                             3    DATED this 23rd day of October, 2020.                   DATED this 23rd day of October, 2020.
                                                             4    AKERMAN LLP
                                                             5    /s/ Jamie K. Combs                                      /s/ Youssef H. Hammoud
                                                                  MELANIE D. MORGAN, ESQ.                                 CAM-TU DANG, ESQ.
                                                             6    Nevada Bar No. 8215                                     Nevada Bar No. 13093
                                                                  JAMIE K. COMBS, ESQ.                                    PETERS AND ASSOCIATES, LLP
                                                             7    Nevada Bar No. 13088                                    6173 S Rainbow Blvd.
                                                                  1635 Village Center Circle, Suite 200                   Las Vegas, Nevada 89118
                                                             8    Las Vegas, Nevada 89134
                                                                                                                          YOUSSEF H. HAMMOUD, ESQ.
                                                             9    Attorneys for Bank of America, N.A.                     California Bar No. 321934
                                                                                                                          PRICE LAW GROUP
                                                            10                                                            406 W. 4th Street, 3rd Floor
                                                                                                                          Santa Ana, California 92701
                                                            11
                                                                                                                          Attorneys for Jose Alvarez
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13                                                      ORDER
AKERMAN LLP




                                                            14
                                                                                                                    IT IS SO ORDERED.
                                                            15

                                                            16                                                  ________________________________
                                                                                                                   _________________________________________
                                                                                                                RICHARD
                                                                                                                   UNITEDF.  BOULWARE,
                                                                                                                           STATES  DISTRICT II COURT JUDGE
                                                            17                                                  UNITED STATES DISTRICT JUDGE
                                                            18                                                    DATED: October ___, 2020
                                                                                                                DATED this 26th day of October, 2020.
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 54996625;1
